Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Exhibit 10.57

AMENDMENT NO. 1 TO DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 1 to Development and License Agreement (“Amendment No. 1”) is
entered into effective February 18, 2010 (the “Amendment Date”) by and between
DURECT CORPORATION (“DURECT”) and NYCOMED DANMARK APS (“NYCOMED”).

PRELIMINARY STATEMENTS

A. DURECT and NYCOMED have previously entered into that certain Development and
License Agreement dated November 29, 2006 (the “Agreement”).

B. The Agreement provided for NYCOMED and DURECT to jointly direct and equally
fund a single Development Program for Regulatory Approval of the Product in both
the EU and U.S. pursuant to a Joint Development Plan or JDP.

C. The Parties now desire to separate the control and funding for the Clinical
portion of the Development Program as between the U.S. and the EU and amend
other portions of the Agreement as set forth below.

THEREFORE, in consideration of the premises and mutual promises and covenants
herein contained and for good and valuable consideration, the sufficiency of
which is hereby acknowledged, DURECT and NYCOMED hereby agree as follows:

1. Unless otherwise defined herein, all capitalized terms used herein shall have
the same meaning ascribed to such terms in the Agreement. References to section
numbers herein shall refer to section numbers in the Agreement.

2. Section 1.14 (definition of “Development Costs”) is hereby amended to read as
follows:

“Development Costs” shall mean the Costs of performing the Joint Program as
calculated in accordance with Schedule 1.14. [* * *]

3. Section 1.16 (definition of “Development Program”) is hereby deleted and
replaced with the following defined term “Joint Program”:

“Joint Program” shall mean the activities agreed by the Parties to be jointly
undertaken under this Agreement for developing and obtaining Regulatory Approval
to Commercialize the Product in the EU and in the U.S. as described in the JDP.
For clarity, the Joint Program shall exclude all Clinical Trial and Clinical
related activities after March 31, 2010.

 

1

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

4. The term “Joint Program” shall be substituted in lieu of “Development
Program” in each instance of its occurrence in the Agreement.

5. The following definition shall be added as Section 1.65 of the Agreement:

“EU Clinical Development Plan” or “EU-CDP” shall mean all Clinical Trials and
Clinical related activities to be conducted by NYCOMED effective from April 1st
2010 for the purpose of procuring Regulatory Approval for the Product in the EU.

6. The following definition shall be added as Section 1.66 of the Agreement:

“U.S. Clinical Development Plan” or “US-CDP” shall mean all Clinical Trials and
Clinical related activities to be conducted by DURECT or its licensees if any
effective from April 1st 2010 for the purpose of procuring Regulatory Approval
for the Product in the U.S. For clarity, the Phase III Clinical Trial referred
to as BESST (Bupivacaine Effectiveness and Safety in SABER Trial) shall be
deemed part of the US-CDP.

7. The following definition shall be added as Section 1.67 of the Agreement:

“OPTESIA Trademark” means NYCOMED’s trademark rights to the mark OPTESIA™ and
similar rights under the laws of any Governmental Entity, including all goodwill
associated therewith, and all applications, registrations, extensions and
renewals relating thereto. OPTESIA is registered in the United States of America
under IR No. 864 003 with U.S. Registration No. 3,142,408.

8. Section 2.1(b)(iii) and (iv) shall be replaced in their entirety to read as
follows:

(iii) review and approve the US-CDP and EU-CDP, and any modifications or
amendments to the US-CDP, EU-CDP, the JDP and JDP Budget;

(iv) approve final label indications for the Product in the EU, in accordance
with the approved JDP, the US-CDP and the EU-CDP, and for each Jurisdiction in
the Territory;

 

2

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9. Section 2.1(d)(ii) and (iii) shall be replaced in their entirety to read as
follows:

(ii) If the matter is the subject of a deadlock concerning development of the
Product in the Non-EU Jurisdictions or the Post-Registration Plan or the EU-CDP
(including the performance or implementation of either plan), NYCOMED may, at
its sole discretion and election, make the final decision; provided, however, in
the event that DURECT reasonably believes that any decision by NYCOMED shall
have a material adverse consequence on the development or Commercialization of
the Product outside the Territory, DURECT shall have a right, upon written
notice to NYCOMED, to institute dispute resolution procedures under
Section 14.12(c) under the Accelerated Arbitration Provisions, provided,
however, that Section 14.12(a) shall not apply.

(iii) If, after the Parties having duly complied with the decision making
process and escalation outlined in this Section 2.1, the matter is still the
subject of a deadlock concerning the US-CDP (including the performance or
implementation thereof), DURECT may, at its sole discretion and election, make
the final decision.

(iv) If the dispute concerns any matter other than set forth in Sections
2.1(d)(i), (ii) or (iii), then either Party may at any time thereafter provide
the other Party notice of its decision to institute dispute resolution
procedures under Section 14.12, provided, however, that Section 14.12(a) shall
not apply.

10. The following subsections of Section 2.2 shall be replaced in their entirety
to read as follows:

(i) oversee the implementation of the Joint Program in accordance with the JDP
as well as the implementation of the US-CDP and the EU-CDP;

(iii) propose to the JEC the US-CDP and the EU-CDP as well as any modifications
or amendments to the JDP (including JDP Budget) and the US-CDP and the EU-CDP,
for approval by the JEC;

(viii) define criteria for assessing the outcome of Pre-Clinical, Non-Clinical,
Clinical Trials as applicable in the Joint Program, the EU-CDP and the US-CDP;

(x) in connection with Pre-Clinical and Non-Clinical studies and Clinical Trials
as applicable in the JDP, the US-CDP and the EU-CDP, review, discuss and approve
protocols, Clinical Trial supplies and trial design, and for trials and studies
in the JDP but not the US-CDP and the EU-CDP, trial budgets;

11. [* * *]

 

3

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

12. The following shall be added as Section 3.4 (e)-(j):

(e) OPTESIA™. NYCOMED hereby grants to DURECT an exclusive, royalty-free
license, with a right to sublicense subject to the approval of NYCOMED, not to
be unreasonably withheld or delayed, to use the OPTESIA Trademark outside the
Territory solely in connection with the Commercialization of the Product by
DURECT or its sublicensees outside the Territory.

(f) Registration of OPTESIA™ outside the Territory. NYCOMED shall use
Commercially Reasonable Efforts to register and maintain, or cause to be
registered and maintained, the OPTESIA Trademark in such countries outside the
Territory as reasonably requested by DURECT and at DURECT’s Cost. NYCOMED shall
furnish DURECT with copies of substantive prosecution correspondence to and from
trademark offices outside the Territory (“Notification”) for such applications
filed on the basis of request from DURECT and provide DURECT a reasonable time
to offer its comments thereon before NYCOMED makes a submission to the relevant
trademark office, provided that in the event that delay would jeopardize any
potential rights, NYCOMED shall have the right to proceed without awaiting
DURECT’s comments on any application or correspondence relating to the OPTESIA
Trademark. DURECT shall offer its comments promptly, and NYCOMED shall consider
in good faith such comments of DURECT and shall incorporate such comments if
reasonable. If DURECT for whatever reasons wants to abandon any of the DURECT
applications and/or registrations for the OPTESIA Trademark for a country
outside the Territory, it shall so notify NYCOMED. The exclusive license to the
OPTESIA Trademark shall then terminate and NYCOMED shall have full right to
continue the handling process at its own cost and use the OPTESIA Trademark in
such country. In addition to the notice in Section 14.2 a copy of the
Notification shall be sent to the respective trademark department of NYCOMED and
DURECT under the following addresses:

 

 

NYCOMED, Trademark Department

Facsimilie: +47 66 76 35 13 or e-mail to:

kathrine.kjendlie@nycomed.com

 

DURECT’s address for all Notification shall be:

Facsimilie: (408) 777-3577 or e-mail to:

Tom.McCracken@Durect.com

 

 

4

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(g) DURECT shall use the OPTESIA Trademark, and all Products bearing the OPTESIA
Trademark shall be manufactured, in accordance with the trademark usage and
quality standards established by DURECT and approved by NYCOMED, such approval
not to be unreasonably withheld nor delayed; provided that, on a
country-by-country basis, DURECT shall, if commercially reasonable, adopt any
trademark usage and quality standards timely proposed by NYCOMED to DURECT prior
to the First Commercial Sale in such country.

(h) DURECT agrees to indemnify and hold harmless NYCOMED, its affiliates, and
all of their officers, directors, agents and employees, and to hold each of them
harmless from any and all claims, demands, causes of action or damages,
including attorney’s fees, arising out of or in connection with the unauthorized
use or activities by or on behalf of DURECT and its sub-licensees of the OPTESIA
Trademark. DURECT shall keep NYCOMED fully informed of the conduct of each such
claim, demand or cause of action.

(i) DURECT acknowledges and recognizes NYCOMED’s sole and exclusive rights in
and ownership of the OPTESIA Trademark, and agrees that it will not at any time
either during the term of the Agreement or thereafter, directly or indirectly,
infringe the same or contest the validity thereof. DURECT shall at any time and
in all circumstances refrain from taking any action, directly or indirectly,
which may endanger, destroy or adversely affect the validity of the OPTESIA
Trademark and/or NYCOMED’s exclusive proprietorship thereof.

(j) If reasonably necessary to make the OPTESIA trademark license effective or
enforceable in certain countries outside the Territory, NYCOMED shall, at its
election, either record or permit DURECT to record, at DURECT’s Cost, the
existence of the OPTESIA license with the applicable Governmental Entity.

13. Section 4.1 shall be replaced in its entirety to read as follows:

Joint Development Plan. The “Joint Development Plan” or “JDP” agreed to by the
Parties sets forth the Joint Program including on a calendar year-by-calendar
year basis through final Regulatory Approval in the EU and the U.S.: (i) the
development, scientific, medical, regulatory and other activities including
Clinical Trial and Clinical related activities up through March 31, 2010 but not
thereafter, Non-Clinical studies, Dosage Form Development, manufacturing process
development, scale-up and validation, CMC, ICH registration batches,
pre-approval inspections and preparation, pharmaceutical development including
quality control and stability and manufacturing qualification under this
Agreement for the development of the Product through Regulatory Approval in both
the U.S. and the EU; (ii) the estimated budget for each development activity,
and estimated over-all budget for performance of all development activities
under the JDP (“JDP Budget”); (iii) target Product profiles; (iv) timelines and
(v) subject to Section 4.3, the allocation of the respective responsibilities of
DURECT and NYCOMED regarding development activities. The JDP shall be updated by
and reviewed by the JDC at least once [* * *] by a date no later than [* * *] so
as to cover any other amendments, and each amendment shall be approved by the
JEC.

 

5

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

14. Section 4.3(f) shall be replaced in its entirety to read as follows:

(f) DURECT shall supply all Product as necessary and/or desirable for
development of the Product in the Territory (“Clinical Trial Supplies”). DURECT
shall use Commercially Reasonable Efforts to supply Clinical Trial Supplies in
accordance with, in all material respects, [* * *]

15. [* * *]

 

  16. Section 4.4 shall be replaced in its entirety to read as follows:

Ownership and Exchange of Data and Know-How.

(a) During the Term of this Agreement, subject to applicable confidentiality
agreements binding on such Party, each Party shall promptly provide to the other
Party copies of all (i) Know-How related to the Product and Development Data
that is in existence as of the Effective Date and that is developed, acquired or
Controlled by such Party during the Term, as required or useful to perform the
JDP, the US-CDP, the EU CDP and Post-Registration Plan or exercise its rights
and obligations under the Agreement, as may be requested by a Party from time to
time, and (ii) all material safety information concerning the Product of which
it becomes aware.

(b) As between the Parties, DURECT shall own all Development Data. DURECT hereby
grants NYCOMED the exclusive right and license in the Territory and in the Field
during the Term to use all such Development Data for all purposes necessary to
allow NYCOMED to exercise its rights and perform its obligations under this
Agreement. [* * *]

 

  17. Section 4.5(a) shall be replaced it its entirety to read as follows:

(a) Commencing from April 1, 2010 and thereafter, unless otherwise specifically
provided for herein, each of DURECT and NYCOMED shall be responsible for the
Development Costs listed below its name in the following table:

 

DURECT

  

NYCOMED

Fifty percent (50%) of the Development Costs under the

JDP for the Product

   Fifty percent (50%) of the Development Costs under the JDP for the Product

[* * *]

   [* * *]

[* * *]

   [* * *]

[* * *]

   [* * *]

All of the Costs of the US-CDP

   None of the Costs of the US-CDP

None of the Costs of the EU-CDP

   All of the Costs of the EU-CDP

[* * *]

 

6

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

18. The following sentence shall be added at the end of Section 4.5(b):

[* * *]

19. Section 4.7 shall be replaced it its entirety to read as follows:

Suspension of Clinical Development Activities. Either Party shall, subject to
Applicable Laws and Regulations, have the right to immediately suspend the
relevant Clinical development activities with respect to the Product for a
particular indication in the event that such Party, reasonably and in good
faith, determines that there exists significant and urgent concerns relating to
patient safety with respect to such Clinical Trials, after first conferring with
the other Party with respect thereto. The Party making the determination to
suspend such Clinical activities shall notify the other Party in writing
immediately of any such suspension and the reasons therefor. The JDC shall then
promptly determine what actions should be taken with respect to such Clinical
activities. Once a determination is made by the JDC with respect to the
appropriate actions to be taken, if such action requires amendment of the
relevant JDP, the US-CDP, the EU-CDP, the Post-Registration Plan or development
plan with respect to a Non-EU Jurisdiction, the JDC shall make a formal
recommendation of its conclusions to the JEC, including the results of its
conclusions. Upon receiving approval of the JEC to make any recommended changes,
the JDC shall be authorized, and is hereby directed, to implement such actions.

20. The following One-Time Payment shall be added at the end of the table in
Section 6.1:

      [* * *]        [* * *]                                    [* * *]

 

7

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

21. Section 13.7 shall be replaced in its entirety to read as follows:

Termination by NYCOMED. Commencing after [* * *] NYCOMED shall have the right to
terminate this Agreement without cause by giving [* * *] prior written notice to
DURECT at the following specified timepoints:

[* * *]

however, always duly complying with any post-termination obligations under the
Agreement, including but not limited to obligations set out in Section 13.8
(f). Except as stated in Section 13.8, effective as of having given notice under
this Section 13.7 [* * *].

22. Section 13.8(e) shall be replaced in its entirety to read as follows:

[* * *]

23. The following shall be added as Section 13.8(f):

(f) [* * *]

24. The following countries shall be added to Schedule 1.58 (Territory):

China, Hong Kong, Malaysia, Philippines, Singapore, Taiwan, Vietnam, Thailand,
Indonesia, India and Venezuela

25. Except as specifically provided in this Amendment No. 1, all other terms and
conditions of the Agreement shall remain the same.

26. This Amendment No. 1 shall be governed and interpreted in accordance with
the law of the State of New York excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Amendment No. 1 to the substantive law of another jurisdiction.

27. This Amendment No. 1 may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
constitute one and the same instrument. This Amendment No. 1 may be executed by
any party hereto by means of a facsimile transmission of an originally executed
counterpart, the delivery of which facsimile transmission shall have the same
force and effect as the delivery of the originally executed counterpart.

[Signature Page Follows]

 

8

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, each Party has caused this Amendment No. 1 to be executed by
its duly authorized representative as of the date noted above in the preamble.

 

DURECT CORPORATION

  NYCOMED DANMARK APS  

By:

 

/s/ James E. Brown

    By:  

/s/ Hakan Bjorklund

 

Name:

  James E. Brown     Name:   Hakan Bjorklund  

Title:

  CEO     Title:   CEO         NYCOMED DANMARK APS         By:  

s/ Ghita Astrup

        Name:   Ghita Astrup         Title:   Managing Director            

 

9

 

CONFIDENTIAL